Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 1 of 13 PageID #: 816




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   JANICE A. PHILPOTT,                               )
                                                     )
           Plaintiff,                                )         Civil Action No. 3:15ဨ&9ဨ554ဨ&+%
                                                     )
   v.                                                )     MEMORANDUM OPINION AND
                                                     )      ORDER ON OBJECTIONS TO
   COMMISSIONER OF SOCIAL                            )     MAGISTRATE JUDGE’S REPORT
   SECURITY,                                         )       AND RECOMMENDATION
                                                     )
           Defendant.                                )
                                        ***    ***       ***    ***
         This matter is before the Court on the Motion for Attorney Fees Pursuant to 42 U.S.C. §

 406(b)(1) [R. 23], filed by counsel for Plaintiff Janice A. Philpott. Defendant Commissioner of

 Social Security (the “Commissioner”), filed a Response [R. 25], and Plaintiff’s counsel

 (“counsel”) filed a Reply [R. 26]. The Court referred the matter to Magistrate Judge Colin H.

 Lindsay, who filed a Report and Recommendation [R. 30]. Plaintiff’s counsel filed Objections to

 the Report and Recommendation [R. 31], and the Commissioner filed a Response to those

 Objections [R. 34]. The matter is now ripe for review.

         For the reasons discussed below, the Court will adopt the Report and Recommendation in

 part.

                                          I.   Background

         After the Commissioner issued a final decision denying Plaintiff’s application for Social

 Security Disability Insurance benefits, Plaintiff asked this Court to review the Commissioner’s

 decision pursuant to 42 U.S.C. § 405(g). [R. 1] Plaintiff moved for summary judgment, and after

 a Report and Recommendation from Magistrate Judge Lindsay, the Court reversed the

 Commissioner’s decision and remanded the case back to the Commissioner for further


                                                -1-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 2 of 13 PageID #: 817




 proceedings. [R. 14; R. 18, p. 34; R. 19; R. 20] The Parties then filed a Joint Stipulation for

 Award of Attorney Fees Under the Equal Access to Justice Act. [R. 21] The Court entered the

 Stipulation, which awarded $4,480.00 to Plaintiff’s counsel. [R. 22]

         The Social Security Administration (SSA) then considered Plaintiff’s case on remand. [R.

 23-2, p. 2] On remand, the SSA found Plaintiff disabled as of February 25, 2011 and entitled to

 benefits as of August 2011. [R. 23-3, pp. 6–7] The SSA determined that it would issue an award

 of $187,704.60 for amounts owed through April 2020, with $46,926.15 (25%) withheld for

 potential attorney’s fees. Id. at 7–8. Therefore, the initial payment would be $140,778.45. Id.

         After this award, Plaintiff’s counsel moved for attorney’s fees pursuant to § 406(b)(1)

 and requested a payment of $22,400.00 from those withheld fees. [R. 23] Plaintiff’s counsel

 provided a copy of the retainer agreement between Plaintiff and counsel, which provided that

 counsel would receive 25% of past-due benefits, subject to approval by this Court. [R. 23-3, p. 2]

 Plaintiff’s counsel also provided an itemization of services, which demonstrated that four

 attorneys worked on the case for a total of 32 hours. [R. 23-2, pp. 3–5; R. 23-3, p. 4] The

 Commissioner—which assumes a trustee-like role for Social Security claimants in attorney’s

 fees proceedings (given that the fees are awarded to counsel out of Plaintiff’s past-due

 benefits)—responded in opposition. [R. 25, p. 2] The Commissioner argued that the award of

 $22,400.00 would amount to an unreasonable $700/hr. hypothetical hourly rate and constitute a

 windfall to counsel. Id. He recommended a fee award of $15,071. Id. at 7. Plaintiff’s counsel

 replied and argued that the award would be reasonable in light of counsel’s risk of nonpayment if

 Plaintiff had lost the case. [R. 26]

         After the Court referred this matter to Magistrate Judge Lindsay, he entered a Report and

 Recommendation [R. 30]. Judge Lindsay found that the hypothetical hourly rate requested



                                                 -2-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 3 of 13 PageID #: 818




 ($700/hr.) was more than double the $140.00/hr. hourly rate charged under the Equal Access to

 Justice Act (EAJA) in the Louisville area, which was the applicable standard rate. Id. at 5.

 Therefore, Judge Lindsay found that the requested $700/hr. rate was not per se reasonable under

 Sixth Circuit precedent. Id. at 4–6; Hayes v. Sec’y of Health & Human Servs., 923 F.2d 418, 419

 (6th Cir. 1990). Having determined the rate was not per se reasonable, Judge Lindsay examined

 various factors to determine the reasonableness of the fee: hypothetical hourly rate, time spent by

 attorneys on the case as compared to support staff, the degree of difficulty of the case, whether

 the attorney was responsible for any delay, and whether the Commissioner opposed the fee

 award. [R. 30, pp. 4, 6–8] Judge Lindsay found that “nothing about counsel’s conduct or the

 quality and quantity of the work performed in this case appears to weigh in favor of a finding

 that the fee sought is not reasonable or constitutes a windfall.” Id. at 6–7. He found that the “only

 factor” weighing in favor of reducing the fee award was the hypothetical hourly rate. Id. at 7.

 %ased on this factor—and noting that a $500/hr. rate had been considered reasonable in other

 Western District of Kentucky cases where the attorney had significant SSA litigation

 experience—Judge Lindsay recommended reducing the fee award to $16,000, equivalent to a

 $500/hr. hypothetical rate. Id. at 7–8. Judge Lindsay found that a rate of $500/hr. would be

 adequate remuneration and would “continue[] to encourage attorneys to undertake representation

 in these types of cases.” Id. at 9.

         Plaintiff’s counsel objects to the Report and Recommendation for five reasons. First,

 counsel argues that Judge Lindsay inappropriately considered only the hypothetical hourly rate

 when reducing the fee award. [R. 31, pp. 2–3] Second, counsel maintains that Judge Lindsay

 should not have relied upon the EAJA rate in Louisville to set a per se reasonable rate because

 “no controlling legal authority” directs courts to consider EAJA rates in the prevailing market.



                                                 -3-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 4 of 13 PageID #: 819




 Id. at 4. Counsel instead argues that the Court should determine the per se reasonable rate based

 on its firm’s non-contingency billing rates. Id. Third, counsel argues that, when the Court

 appropriately considers the risk of nonpayment to the law firm, the requested payment here

 would not be a windfall. Id. at 5–6. Counsel argues that the risk of nonpayment is high given that

 the average rate of reversal—either at the district court or on remand—is only one in three across

 the country, and even lower in this District. Id. at 6 & n.4. Fourth, counsel notes that it requested

 much less than the 25% of past-due benefits allowed under its fee agreement, and that the past-

 due benefits still do not take into account the future benefits that will accrue to Plaintiff. Id. at 7–

 8. Fifth, counsel argues that other courts in the Sixth Circuit have upheld awards with high

 hypothetical hourly rates. Id. at 8.

         In his Response to these Objections, the Commissioner argues that Judge Lindsay

 appropriately reduced the fee award. [R. 34, p. 2] The Commissioner maintains that settled Sixth

 Circuit case law endorses the practice of considering the hypothetical hourly rate as a factor in

 determining whether a fee award is reasonable. Id. at 4–5. The Commissioner also takes issue

 with Plaintiff’s counsel’s characterization of risk, alleging that the rate of recovery is north of

 38% and that—regardless of the rate of recovery—the fee awarded here is still adequate to

 compensate counsel for risk of nonpayment. Id. at 6–7. The Commissioner further argues that

 Judge Lindsay’s use of EAJA rates to determine the standard rate for payment was appropriate

 based on previous cases in this Court. Id. at 7.

                                        II.   Standard of Review

         Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

 service to register any objections to the Magistrate Judge’s report and recommendation or else

 forfeit her rights to appeal. When no objections are made, this Court is not required to



                                                    -4-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 5 of 13 PageID #: 820




 “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other standard.”

 Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s

 report and recommendation are also barred from appealing a district court’s order adopting that

 report and recommendation. United States v. White, 874 F.3d 490, 495 (6th Cir. 2017); United

 States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).

        For properly made objections, non-dispositive matters are reviewed under a “limited”

 standard of review: the district court must modify or set aside any part of the order that is clearly

 erroneous or is contrary to law. Bisig v. Time Warner Cable, Inc., 940 F.3d 205, 219 (6th Cir.

 2019); Fed. R. Civ. P. 72(a). Dispositive matters, however, are reviewed de novo if a party

 makes proper objections. Fed. R. Civ. P. 72(b)(3). In order to receive de novo review by this

 Court, any objection to the recommended disposition must be specific. Mira v. Marshall, 806

 F.2d 636, 637 (6th Cir. 1986). A specific objection “explain[s] and cite[s] specific portions of the

 report which [counsel] deem[s] problematic.” Robert v. Tesson, 507 F.3d. 981, 994 (6th Cir.

 2007) (alteration added by Robert court) (quoting Smith v. Chater, 121 F.3d 709 (Table), 1997

 WL 415309, at *2 (6th Cir. July 18, 1997)).

                                          III.   Discussion

        The Court’s analysis of fee awards in Social Security cases is prescribed by statute,

 Supreme Court precedent, and Sixth Circuit precedent. When those fee awards stem from a

 contingent-fee agreement, courts “look[ ] first to the contingent-fee agreement, then test[ ] it for

 reasonableness.” Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 309 (6th Cir. 2014) (alterations in

 original) (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002)). Under 42 U.S.C.

 § 406(b)(1)(A), attorneys may collect up to 25% of past-due benefits as fees. Lasley, 771 F.3d at

 309. When the award is “[w]ithin the 25 percent boundary . . . the attorney for the successful



                                                 -5-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 6 of 13 PageID #: 821




 claimant must show that the fee sought is reasonable for the services rendered.” Gisbrecht, 535

 U.S. at 807. Contingent-fee awards that fall under the 25% cap are “accord[ed] a rebuttable

 presumption of reasonableness.” Lasley, 771 F.3d at 309; accord Hayes, 923 F.3d at 419. “[A]

 hypothetical hourly rate that is less than twice the standard rate is per se reasonable.” Hayes, 923

 F.3d at 422. Even if the hypothetical hourly rate is more than twice the standard rate, however, it

 “may well be reasonable.” Id.; accord Lasley, 771 F.3d at 309.

         Plaintiff and counsel executed a fee agreement. [R. 23-3, p. 2] While due deference

 should be provided to their agreement, the Court is not automatically bound by it because the

 Court is tasked with assessing whether the fee authorized is reasonable. Gisbrecht, 535 U.S. at

 807. Generally, deductions to large fee awards fall into the following categories: when the

 representation is “substandard,” when “the attorney is responsible for delay” in the litigation, or

 when the award would constitute a “windfall” for the attorney based on the amount of time spent

 on the case. Id. at 808.

         Courts may consider a number of factors to determine whether “to rebut the presumed

 reasonableness of the attorney’s fee.” Lasley, 771 F.3d at 309; accord Hayes, 923 F.3d at 422.

 One relevant factor, among others, for assessing whether an award is reasonable is the

 hypothetical hourly rate, which is determined by the dividing fee award sought by the hours

 worked on the case. Hayes, 923 F.3d at 422. Other factors include, but are not limited to, the

 time spent by attorneys on the case as compared to support staff, the degree of difficulty of the

 case, whether the attorney was responsible for any delay, and whether the Commissioner

 opposed the fee award. Id. If, after considering all relevant factors, a court finds that the

 requested fee award would be unreasonable, the court may reduce that award to a reasonable

 amount. Gisbrecht, 535 U.S. at 808; see also Lasley, 771 F.3d at 308.



                                                  -6-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 7 of 13 PageID #: 822




         Plaintiff’s counsel objects to both Judge Lindsay’s calculation of the “standard rate” used

 to find that the fee award was not per se reasonable and Judge Lindsay’s assessment of whether

 the requested fee award constituted a windfall. The Court will address both sets of objections in

 turn.

             A. Per Se Reasonable Rate

         Plaintiff’s counsel objects to Magistrate Judge Lindsay using EAJA fee awards in the

 Louisville area to set the per se reasonable rate. Counsel asserts that “there is no controlling legal

 authority that the Court is to consider the standard rate ‘in the prevailing market’ when setting a

 per se reasonable hourly rate.” [R. 31, p. 4] Counsel distinguishes this case from Lasley—which

 Judge Lindsay cited in basing the per se reasonable rate on the Louisville EAJA rate—because

 counsel in Lasley delayed filing for fees, requested the full 25% amount allowed by statute, and

 dealt with a simple issue. [R. 31, p. 4] Counsel instead alleges that the Court should determine a

 per se reasonable rate based on its lawyers’ normal hourly charge for non-contingency cases. Id.

         In Response, the Commissioner argues that Judge Lindsay’s use of EAJA rates to set the

 per se reasonable rate was appropriate. [R. 34, p. 7] The Commissioner acknowledges that courts

 in the Sixth Circuit have at times declined to use EAJA rates to determine the standard rate but

 maintains that this Court has used the $140/hr. EAJA rate to calculate the standard rate in this

 District. Id.

         The Court agrees with Commissioner on this point, based on a close reading of Lasley

 and a consideration of previous fee-award cases in this Court. First, Lasley endorses using the

 EAJA rate in the relevant legal market to calculate the per se reasonable rate. 771 F.3d at 310.

 The magistrate judge’s recommendation in Lasley, which was adopted by the district court, used

 EAJA rates in its district to find that the fee requested by the attorney was in excess of the per se



                                                 -7-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 8 of 13 PageID #: 823




 reasonable rate and, after consideration of relevant factors, amounted to a windfall. Lasley v.

 Comm’r of Soc. Sec., No. 1:10-CV-394, 2013 WL 3900096, at *9 (S.D. Ohio July 29, 2013),

 report and recommendation adopted, No. 1:10CV394, 2013 WL 6147841 (S.D. Ohio Nov. 22,

 2013), aff’d, 771 F.3d 308. The Sixth Circuit affirmed that approach on an abuse-of-discretion

 standard. Lasley, 771 F.3d at 310. Even if, as Plaintiff’s counsel alleges, the attorney’s conduct

 in Lasley is distinguishable based on the relevant factors, the Court cannot disregard Lasley’s

 endorsement of using EAJA rates to set a per se reasonable rate as a legal matter.

        Second, this Court has previously found EAJA rates to be the appropriate basis for per se

 reasonableness analysis. See, e.g., Kishbaugh v. Saul, No. 4:17-CV-00107-+%%:/

 3483163, at *4–5 (W.D. Ky. July 31, 2019) (noting that most cases in the Eastern District of

 Kentucky used the EAJA rate as the standard hourly rate and adopting the EAJA rate); Coulter v.

 Colvin, No. 1:13-CV-00011-LLK, 2014 WL 4851769, at *3 (W.D. Ky. Sept. 29, 2014);

 Chumbley v. Saul, No. 1:17-CV-00113-LLK, 2020 WL 1991417, at *1 (W.D. Ky. Apr. 27,

 2020). Plaintiff’s counsel offers no reason why this Court should not use EAJA rates as the basis

 for the per se reasonable rate other than a brief passage from Gisbrecht, which states that a

 “court may require the claimant’s attorney to submit . . . a statement of the lawyer’s normal

 hourly billing charge for noncontingent-fee cases” to assess the reasonableness of a fee award.

 Id. at 808. %XWGisbrecht does not hold this is the only measure for reasonableness. Moreover,

 counsel has wholly failed to provide this Court with other evidence of the relevant “normal

 hourly billing charge for noncontingent-fee cases.” Id. And in any event, based on all the factors

 assessed in Section %EHORZFRXQVHO¶VIHHUHTXHVWRILVXQUHDVRQDEOHXQGHUWKH

 particular facts of this case. Therefore, this objection will be overruled.

            % Reasonableness of Award



                                                  -8-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 9 of 13 PageID #: 824




        Plaintiff’s counsel’s remaining objections concern how Magistrate Judge Lindsay

 evaluated the relevant factors for reasonableness in reducing the fee award. Therefore, the Court

 will analyze each of the relevant factors to determine whether reducing the fee award is

 appropriate.

        One factor the Court may consider is the hypothetical hourly rate. Hayes, 923 F.3d at

 922. The Court notes at the outset that the hypothetical hourly rate is not per se reasonable: the

 requested fee award amounts to a hypothetical rate of $700/hr., which is over four times the

 standard rate (the EAJA rate in Louisville). Even so, hourly rates above this floor “may well be

 reasonable.” Lasley, 771 F.3d at 309. As this Court has previously noted, fee awards with

 hypothetical rates up to $700/hr. have been upheld by courts in our sister district when the

 attorneys were sufficiently experienced. See Kishbaugh, 2019 WL 3483163, at *5. For example,

 in Lockridge v. Astrue, No. CIV.A. 04-499--%&:/ ('.\-DQ , the

 court upheld a $700/hr. hypothetical rate when the attorney had over 30 years’ experience in

 Social SHFXULW\FODLPVZDVYHU\DFWLYHLQWKH6RFLDO6HFXULW\%DU, and presented evidence that

 hourly rates for downtown Cincinnati and for attorneys with similar experience were above the

 standard rate. Id. at *2–3. And in Blagg v. Astrue, No. 2:06-43-WOG (E.D. Ky. July 17, 2009),

 ECF No. 19, the court upheld another $700/hr. hypothetical rate when the attorney charged a

 normal fee of $350/hr. and was active in the Cincinnati 6RFLDO6HFXULW\%DU Id. at 2–3. In

 contrast, this Court has reduced fee awards to a hypothetical rate of $500/hr. where the attorney

 did not show experience enough to justify a higher hypothetical rate. See Chumbley, 2020 WL

 1991417, at *1 (reducing award for small firm in Owensboro that does Social Security appeals

 along with other matters); Keith v. Saul, No. 5:16-CV-00103-LLK, 2020 WL 1991414, at *1




                                                 -9-
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 10 of 13 PageID #: 825




  (W.D. Ky. Apr. 27, 2020) (reducing award for solo practitioner in Paducah with 30 years’

  experience in Social Security matters).

            Here, the Court notes that counsel’s qualifications are more similar to the attorneys in

  Lockridge and Blagg than the ones in Chumbley and Keith. Counsel, which are part of a New

  York firm that works primarily on Social Security cases, have a wealth of experience in the

  Social Security system. Attorney Curt New, the main attorney assigned to this case, attests that

  he has “worked on more than 100 Social Security disability briefs in multiple Federal courts.”

  [R. 23-2, p. 4] The main supervising attorney, ChDUOHV%LQGHUDWWHVWVWKDWKHLVDSDVWSUHVLGHQW

  RIWKH1HZ<RUN6RFLDO6HFXULW\%DU$VVRFLDWLRQDQGKDVUHJXODUO\JLYHQOHFWXUHVRQOLWLJDWLQJ

  Social Security disability cases. Id. Moreover, counsel were able to draft a detailed 30-page brief

  in support of Plaintiff’s Motion for Summary Judgment. [R. 15] These qualifications and work

  output suggest that a fee award higher than the EAJA rate in Louisville may be reasonable for

  this counsel. See Lockridge, 2009 WL 127668, at *2–3; Blagg, No. 2:06-43-WOG, ECF No. 19,

  at 2–3.

            The Court’s consideration of other relevant factors also shows that a fee award above

  twice the EAJA rate may be reasonable. First, the time spent on the case was billed entirely by

  attorneys instead of support staff. [R. 23-3, p. 4] Second, the case was fairly complex, containing

  several legal issues and resulting in a 38-page recommendation by Judge Lindsay (which was

  subsequently adopted by this Court). [R. 18; R. 19] Third, there is no contention that Plaintiff’s

  counsel is responsible for any delay in requesting fees. The only other factor counseling against

  adopting the requested fee award is the last factor, that the Commissioner has opposed the fee

  award. [R. 25; R. 30, p. 7]




                                                   - 10 -
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 11 of 13 PageID #: 826




         Still, the Court is mindful that even attorneys with considerable experience have not

  commanded a $700/hr. hypothetical rate in this Court. See Keith, 2020 WL 1991414, at *1.

  Therefore, upon consideration of all relevant factors, the Court will reduce the fee award for

  Plaintiff’s counsel, but only slightly, to an award of $19,200.00 (good for a hypothetical rate of

  $600/hr.).

         The Court has considered Plaintiff’s counsel’s other objections and finds an award of

  $19,200 to be the upper end of reasonableness under the facts of this case. First, counsel argues

  that the Court may not look solely to the hypothetical hourly rate in determining whether a

  requested fee award is reasonable. [R. 31, pp. 3–@%XWQHLWKHUWKLV&RXUW¶VDQDO\VLVQRU-XGJH

  Lindsay’s analysis looked solely at the hypothetical rate; instead, the analysis above considers

  counsel’s experience, the complexity of the case, and the Commissioner’s opposition—and

  Judge Lindsay’s Report and Recommendation did the same. [R. 30, pp. 6–9]

         Counsel also notes that the risk of nonpayment may require a higher contingent-fee

  award and points to a relatively low rate of success for Social Security plaintiffs in this District.

  %ut as the Commissioner points out, it does not actually specify what its own rate of success in

  Social Security cases is. [R. 31, pp. 4–6; R. 34, p. 6] Obviously the risk of nonpayment may be

  much lower than the national or district average when an experienced law firm is able to assess

  possible contingency cases and decide to pursue only those claims with a high chance at

  recovery. Further, counsel offers no evidence that a hypothetical rate of $600/hr. (or even

  $500/hr.) would render Social Security claims unprofitable on contingency. [R. 31]

         Counsel’s advisement that it requested much less than the 25% allowed under its fee

  agreement—and that the past-due benefits still do not take into account future benefits—likewise

  fails to justify a $700/hr. hypothetical rate. Id. at 7–8; see Lockridge, 2009 WL 127668, at *1



                                                  - 11 -
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 12 of 13 PageID #: 827




  (“The fact that [counsel] has requested less than the twenty-five-percent figure does not

  eliminate the need for the Court’s [reasonableness] analysis.”). The Court’s basic job is to assess

  whether the scale of the fee award is justified by the quality and quantity of the attorney’s work,

  not the amount of benefits that actually accrued to the claimant. See Gisbrecht, 535 U.S. at 807

  (“[T]he attorney for the successful claimant must show that the fee sought is reasonable for the

  services rendered.” (emphasis added)).

         Finally, counsel’s allegation that several Sixth Circuit courts have upheld awards with

  high hypothetical hourly rates does not require the Court to find the requested rate to be

  reasonable. [R. 31, pp. 7–8] Indeed, some courts—including this Court—have reduced requested

  fee awards, even when the attorneys were experienced and diligent. See Keith, 2020 WL

  1991414, at *1.

                                           IV.   Conclusion

         For the reasons set forth above, the Court will adopt the Magistrate Judge’s Report and

  Recommendation in part. Rather than reducing the award of attorney’s fees to $16,000 as

  recommended in the Report and Recommendation, the Court will reduce the award of attorney’s

  fees to $19,200.00 and direct the Commissioner to pay counsel from Philpott’s past-due benefits

  being withheld for payment of attorney’s fees. The Court being otherwise sufficiently advised,

         IT IS HEREBY ORDERED as follows:

     1. The Magistrate Judge’s Report and Recommendation [R. 30] is ADOPTED in part as

         the opinion of this Court.

     2. Commissioner shall pay counsel $19,200.00 from Plaintiff Philpott’s past-due benefits

         being withheld for payment of attorney’s fees.




                                                 - 12 -
Case 3:15-cv-00554-CHB-CHL Document 35 Filed 05/25/21 Page 13 of 13 PageID #: 828




        This the 25th day of May, 2021.




                                          - 13 -
